669 S.E.2d 322 (2008)
LAMAR OCI SOUTH CORPORATION d/b/a Lamar Advertising of Asheville, Petitioner
v.
STANLY COUNTY ZONING BOARD OF ADJUSTMENT and Stanly County, Respondents.
No. 485A07.
Supreme Court of North Carolina.
December 12, 2008.
Van Winkle, Buck, Wall, Starnes & Davis, P.A., by Craig D. Justus, Asheville, for petitioner-appellee/appellant.
*323 Hamilton Moon Stephens Steele & Martin, PLLC, by Robert C. Stephens and Mark R. Kutny, Charlotte, for respondent-appellants/appellees.
PER CURIAM.
As to the issue on direct appeal based on the dissenting opinion, we affirm the majority decision of the Court of Appeals. We conclude that the petition for discretionary review as to additional issues was improvidently allowed.
AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.